This matter came on for hearing on the petition of Henry D. Bellin praying that he be reinstated and permitted to engage in the practice of law before the courts of this state.
Raymond E. Jordan, for petitioner.
Charles H. Drummey, chairman of Investigating Committee, amicus curiae.
The petitioner appeared in person and also was represented 'by counsel. Notice of the hearing had been given to this court’s investigating committee on complaints against members of the bar.
After hearing counsel for the petitioner and receiving a statement of the chairman of said committee, and there appearing to be no objection raised to the petition or to the several supporting affidavits appended thereto, we are of the opinion that the ends of justice have been fully served and the reputation of the bar amply vindicated by the long period of petitioner’s disbarment, especially since the offense on which his disbarment was based did not relate to the practice of law. Therefore, we grant his petition for reinstatement.
The clerk of the court is hereby directed to restore Henry D. Beilin to the roll of attorneys of this court and to issue to him a certificate of such reinstatement as of this seventh day of July, 1958.
Entered as the order of this court this seventh day of July, 1958.
By order:
Raymond A. McCabe
Clerk